Citation Nr: 1825688	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee strain.

2.  Entitlement to an initial compensable rating for left shin splints.

3.  Entitlement to an initial compensable rating for right shin splints.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 2001 to June 2009.  His decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2014 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
In August 2014, while the appeal was pending, the RO, in pertinent part, increased the rating for the Veteran's left knee disability to 10 percent, effective March 27, 2013 (the effective date of the underlying claim for service connection).  As such, the issue presented for appellate consideration with respect to the left knee has been characterized as set forth above, on the title page.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

On his September 2014 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran indicated that he wanted to have a Board hearing.  However, his attorney submitted correspondence in June 2015 asking that the request be withdrawn.  38 C.F.R. § 20.704(e).

This appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In a submission dated in June 2015, the Veteran's attorney advanced argument to the effect that the findings set out in the last relevant VA examinations are no longer an accurate reflection of the severity of the Veteran's service-connected left knee, left shin, and right shin disabilities, and that new examinations should be conducted.  In that regard, the attorney stated that the Veteran's knee gave out upon use and mentioned an additional diagnosis (bilateral compartment syndrome) potentially related to his service-connected shin splint disabilities.  In light of the attorney's submission, and the suggestion of worsening, the Board agrees that new examinations are necessary.  See, e.g., 38 C.F.R. § 3.327(a) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that VA should have scheduled the appellant for another examination under circumstances where he complained of increased disability two years after his last examination).

In her June 2015 statement, the Veteran's attorney also indicated that the Veteran had been receiving treatment for the disabilities of his lower extremities through the VA Medical Center (VAMC) in Richmond, Virginia.  Because such records, if obtained, could bear on the outcome of the Veteran's appeal, efforts must be made to procure them.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Take action to ensure that all relevant records of the Veteran's treatment at the VAMC in Richmond, Virginia are associated with the record, following the procedures set forth in 38 C.F.R. § 3.159.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his lower extremities for purposes of assessing the current severity of his service-connected left knee strain and bilateral shin splints.  The examiner must, among other things, test the range of motion of any affected joint(s) in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

